Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Filed Pursuant to Rule 424(b)(2) Registration No. 333-132747 Subject to Completion: PROSPECTUS SUPPLEMENT To Prospectus dated March 27, 2006) Preliminary Prospectus Supplement dated March 13, 2007 Call Warrants Linked to a Global Index Basket UBS AG Call Warrants linked to a Global Index Basket Expiring on or about March 25, 2011 Issuer (Booking Branch): UBS AG (Jersey Branch) Term; Expiration Date: 4 years. We currently expect that the Warrants will expire on or about March 25, 2011. Index Basket: The Index Basket (the Basket) will be composed of four indices (each, a Basket Index and, together, the Basket Indices). The Basket Indices and their weightings in the Basket are as follows: Basket Indices Weights S&P 500 ® Index (S&P Index) 25 % FTSE/Xinhua China 25 Index TM (China 25 Index) 25 % Dow Jones EuroStoxx 50 ® Index (EURO STOXX Index) 25 % Nikkei ® 225 Index (Nikkei Index) 25 % Type of Warrant: European-style, cash-settled call warrants, each linked to the performance of the Basket. Number of Warrants Offered:  (to be determined on a date we currently expect to be on or about March 26, 2007 (the trade date)). Minimum Purchase: 100 Warrants Issue Price: $10 per Warrant (for a total minimum issue price of $1,000). Warrant Premium: Between 15.50% and 17.00% (to be determined on the trade date). Notional Amount (per Warrant) Between $58.82 and $64.52 per Warrant (equal to the issue price divided by the Warrant Premium) . Automatic Exercise: The Warrants will be automatically exercised on the expiration date if the Expiration Level is greater than the Strike Level. You do not have the right to exercise your Warrants prior to the expiration date. If the Expiration Level is equal to or less than the Strike Level, the Warrants will expire worthless and yout will lose your entire investment in the Warrants. Investing in the Warrants involves a high degree of risk, including the possibility that the warrants will expire worthless. Payment upon Automatic Exercise: If the Warrants are automatically exercised, you will receive the Notional Amount multiplied by the Basket Return (the Cash Settlement Amount) on or around the fourth business day following the expiration date (the cash settlement payment date). The Basket Return must be greater than the Warrant Premium for you to receive a Cash Settlement Amount that is greater than the issue price. If the Basket Return is positive but less than the Warrant Premium, you will lose part of your investment in the Warrants. Basket Return: Expiration Level  Strike Level Strike Level Strike Level: 100, the closing level of the Basket on the trade date. Expiration Level: The closing level of the Basket on the expiration date. The Expiration Level will be calculated as follows: 100 x (1 + (25% of the S&P Index Return + 25% of the China 25 Index Return + 25% of the EURO STOXX Index Return + 25% of the Nikkei Index Return)). No Listing: The Warrants will not be listed or displayed on any securities exchange or any electronic communications network. CUSIP Number: 90261J392 ISIN Number: US90261J3923 To help investors identify appropriate structured investment products (Structured Products), UBS organizes its Structured Products into four categories:
